Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 25, 2016

                                      No. 04-16-00261-CV

                       IN THE INTEREST OF A.A.V., JR., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-01521
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. On May 17, 2016, a supplemental clerk’s record was filed containing a final
order of termination signed by the trial court on May 12, 2016. Because the notice of appeal was
prematurely filed, the notice of appeal is deemed filed on May 12, 2016. See TEX. R. APP. P.
27.1(a). Accordingly, the reporter’s record was due to be filed in this appeal on May 23, 2016.
See TEX. R. APP. P. 35.1(b).

        The reporter’s record has not, however, been filed. It is therefore ORDERED that the
reporter’s record must be filed in this appeal no later than ten days from the date of this order.
TEX. R. APP. P. 35.3(c). FURTHER REQUESTS FOR EXTENSIONS OF TIME ARE
DISFAVORED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court